IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 JACQUELINE RUPERT,                   : No. 156 WM 2018
                                      :
                 Petitioner           :
                                      :
                                      :
           v.                         :
                                      :
                                      :
 THOMAS W. KING, III, ESQUIRE, DILLON :
 MCCANDLESS KING COULTER &            :
 GRAHAM, LLP. JAY D. MARINSTEIN,      :
 ESQUIRE AND FOX ROTHSCHILD, LLP, :
                                      :
                 Respondents          :

                                         ORDER


PER CURIAM

      AND NOW, this 21st day of February, 2019, the Petition for Permission to Appeal

is GRANTED. The issues on appeal, as framed by Petitioner, are:


      1) Is an award of punitive damages against an attorney, as provided for by
      the Dragonetti Act, [see 42 Pa.C.S. §8351-8354,] an unconstitutional
      infringement upon the Pennsylvania Supreme Court’s power to regulate the
      conduct of attorneys?

      2) If the answer to the foregoing is in the affirmative, does the immunity from
      punitive damages also apply to a plaintiff in an action who is represented by
      counsel, who seeks and is denied affirmative relief, but who also happens
      to be an attorney?


       The Prothonotary is DIRECTED to provide notice of this order to the Office of the
Attorney General. See Pa.R.A.P. 521 (providing that notice is to be given to the Attorney
General that the constitutionality of a statute is in question in an appellate matter).